213 U.S. 199 (1909)
SILER et al., AS RAILROAD COMMISSION,
v.
ILLINOIS CENTRAL RAILROAD COMPANY.
SAME
v.
SOUTHERN RAILWAY COMPANY IN KENTUCKY.
SAME
v.
CINCINNATI, NEW ORLEANS AND TEXAS PACIFIC RAILWAY COMPANY.
Nos. 522, 523, 524.
Supreme Court of United States.
Argued February 24, 25, 26, 1909.
Decided April 5, 1909.
APPEALS FROM THE CIRCUIT COURT OF THE UNITED STATES FOR THE EASTERN DISTRICT OF KENTUCKY.
Mr. C.C. McChord and Mr. Robert H. Winn, with whom Mr. James Breathitt, Attorney General of Kentucky, was on the brief, for the appellants.
Mr. Henry L. Stone for appellee in No. 521.
Mr. E.F. Trabue, with whom Mr. John C. Doolan and Mr. Jacob M. Dickinson were on the brief, for appellee in No. 522.
Mr. Alexander Pope Humphrey submitted a brief for appellee in No. 523.
Mr. John Galvin, with whom Mr. Edward Colston was on the brief, for appellee in No. 524.
*200 MR. JUSTICE PECKHAM.
The above-entitled cases raise the same question that is decided in Louisville and Nashville Railroad Company, supra, and, upon its authority, the decrees in the above cases are
Affirmed.